DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Underdal (US 2008/0005628).

As to claim 1, Underdal discloses a vehicle comprising: 
a data communication network comprising: 
a serial data bus (¶0028); 
a plurality of electronic nodes in signal communication with the serial data bus (¶0028); 
a node identification system configured to store a plurality of diagnostic tests and expected operating data corresponding to a given diagnostic test among the plurality of diagnostic tests, and to sort the plurality of nodes into individual node groups in response to performing one or more diagnostic tests among the plurality of diagnostic tests (¶0024, ¶0033 & ¶0036).



As to claim 3, Underdal discloses the vehicle of claim 2, wherein a type of output operating data varies based on the given diagnostic test initiated by the node identification system (¶0036).

As to claim 4, Underdal discloses the vehicle of claim 3, wherein the node identification system sequentially executes the diagnostic tests, and wherein a granularity of the individual node groups increases following execution of each diagnostic test (¶0037).

As to claim 5, Underdal discloses the vehicle of claim 4, wherein increasing the granularity includes increasing a number of the node groups while decreasing a number of individual nodes sorted in a given node group (¶0052).

As to claim 6, Underdal discloses the vehicle of claim 5, wherein the node identification system comprises: a bus message controller configured to perform at least one diagnostic test that invokes the at least one node to output operating data; and a bus monitoring controller configured to analyze the output operating data and to sort nodes with matching output operating data into a common node group among the individual node groups (¶0022).

As to claim 7, Underdal discloses the vehicle of claim 6, wherein the bus monitoring controller identifies an unauthorized node when the output operating data fails to match expected operating data (¶0033).


As to claim 9, Underdal discloses a data communication network installed on a vehicle, the data communication network comprising: 
a serial data bus having a plurality of electronic nodes connected thereto (¶0028); and 
a node identification system in signal communication with the serial data bus, the serial data bus diagnostic system configured to store a plurality of diagnostic tests and expected operating data corresponding to a given diagnostic test among the plurality of diagnostic tests, and to sort the plurality of nodes into individual node groups in response to performing one or more diagnostic tests among the plurality of diagnostic test (¶0024, ¶0033 & ¶0036).

As to claim 10, Underdal discloses the data communication network of claim 9, wherein each diagnostic test among the plurality of diagnostic tests is different from one another (¶0036, each test is unique).

As to claim 11, Underdal discloses the data communication network of claim 10, wherein a type of output operating data varies based on the given diagnostic test initiated by the node identification system (¶0036).

As to claim 12, Underdal discloses the data communication network of claim 11, wherein the node identification system sequentially executes the diagnostic tests, and wherein a granularity of the individual node groups increases following execution of each diagnostic test (¶0037).



As to claim 14, Underdal discloses the data communication network of claim 13, wherein the node identification system comprises: a bus message controller configured to perform at least one diagnostic test that invokes the at least one node to output operating data; and a bus monitoring controller configured to analyze the output operating data and to sort nodes with matching output operating data into a common node group among the individual node groups (¶0022).

As to claim 15, Underdal discloses the data communication network of claim 14, wherein the bus monitoring controller identifies an unauthorized node when the output operating data fails to match expected operating data (¶0033).

As to claim 17, Underdal discloses a method of identifying a plurality of nodes installed on a vehicle, the method comprising: 
connecting a plurality of electronic nodes to serial data bus (¶0028); and 
storing, via a node identification system that is in signal communication with the serial data bus, a plurality of diagnostic tests; 
storing, via the node identification system, expected operating data corresponding to a given diagnostic test among the plurality of diagnostic tests; 
initiating at least one of the diagnostic tests such that the nodes output operating data; and sorting the plurality of nodes into individual node groups based on the output operating data.



As to claim 19, Underdal discloses the method of claim 18, wherein increasing the granularity includes increasing a number of the node groups while decreasing a number of individual nodes sorted in a given node group(¶0052).

As to claim 20, Underdal discloses the method of claim 19, further comprising identifying an unauthorized node when the output operating data fails to match any of the expected operating data (¶0033).


Allowable Subject Matter
Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art fails to disclose wherein the diagnostic tests include a first diagnostic test that generates first operating data based on data frames generated by the bus message controller, a second diagnostic test that generates second operating data based on a broadcast command output by the bus message controller, the second operating data including a status bit output from a given node, and a third diagnostic test that generates third operating data based on a self-test command output by the bus message controller, the third operating data including a test completion time resulting from executing the self-test by a given node.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Fountain (US 2006/0178791) discloses a vehicle diagnostic test sequence authoring module includes a flowchart display screen, an add node display screen, an expression builder display screen, a panel editor display screen, a phrase editor display screen, and a meter editor display screen. Each of the author module display screens include a combination of selectable fields, including editable text fields, dropdown menu fields, checkbox fields, selectable bullet fields, logical display buttons, and logical links, that facilitate development of diagnostic test sequences, represented by hierarchical flowcharts, by vehicle diagnostics experts who do not have substantial knowledge of a computer programming language. A flowchart includes multiple nodes, representing individual test steps, and branches that connect the nodes. Logical expressions based on vehicle test conditions determine the flow of the test sequence (Abstract).
Prior art Cousin (US 2006/0150018) discloses a diagnostic server side, the vehicle communication protocol (VCP) coder/decoder allows sending/receiving commands and data to/from the client diagnostic application directly understandable by the car. The diagnostic engine is the heart of the diagnostic method; it accesses the production database and processes the diagnostic rules. The communication management layer is used for communication between the diagnostic engine and the diagnostic client (¶0042).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/               Primary Examiner, Art Unit 2113